Citation Nr: 1010588	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  04-14 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from July 1959 to September 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  Subsequently, the claims 
file was returned to the jurisdiction of the RO in 
Montgomery, Alabama.  In July 2008, the Board remanded this 
matter to the Appeals Management Center (AMC) in Washington, 
D.C., for further development.

In June 2004, the Veteran and his spouse testified during a 
hearing before a Decision Review Officer (DRO) at the RO.  A 
transcript of the hearing is of record.


FINDING OF FACT

The evidence demonstrates that it is likely that currently 
diagnosed PTSD is causally/etiologically related to service.


CONCLUSION OF LAW

The criteria for a grant of service connection for PTSD have 
been approximated.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 4.125 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and interpreted by the United States Court of 
Appeals for Veterans Claims (the Court).  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 20 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006)).  Given the determination reached in this 
decision, the Board is satisfied that adequate development 
has taken place and that there is a sound evidentiary basis 
for resolution of this service connection claim for PTSD at 
present without detriment to the due process rights of the 
Veteran.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2009).  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including psychosis, become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

Generally, in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of 
(1) a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The Federal Circuit has held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

Entitlement to service connection for PTSD also requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  

Factual Background and Analysis

The Veteran served on active duty for 20 years, including two 
tours of duty in the Republic of Vietnam.  According to 
service personnel records, the Veteran was a heavy truck 
driver, tractor operator, and motor sergeant in Vietnam from 
December 1965 to June 1967, and was a platoon sergeant and 
assistant maintenance sergeant while in Vietnam from May 1968 
to May 1969.  Service treatment records are only available 
for his last two years of active duty.  They are entirely 
negative for any psychological complaints or treatment.  No 
discharge examination is found in the claims file, but a 
periodic examination dated in September 1977 shows no 
psychiatric abnormalities.

Records from the Social Security Administration (SSA) 
associated with the claims file revealed that the Veteran was 
in receipt of SSA disability benefits since October 2000 for 
non-psychiatric disorders.  

Private medical records dated in 2002 and 2003 show diagnoses 
of PTSD, "possible PTSD (war)," and depression.  In May 
2003, a private physician noted that the Veteran had a lot of 
emotional problems and referred him to a psychiatrist.  

The Veteran underwent a VA mental examination in June 2003.  
The Veteran complained that since 9/11 his symptoms seemed to 
be getting worse and that he felt somewhat depressed at 
times.  He dreamed about Vietnam experiences, including 
killings, and told the examiner that he saw people shot and 
killed in non-combat situations.  He also noted recurrent and 
intrusive thoughts of events in Vietnam.  He reported 
treatment by a private practitioner with medication and that 
he had never been treated or hospitalized by a psychiatrist.  
On examination, a down mood was noted and the Veteran had 
poor eye contact.  He denied homicidal and suicidal ideation 
as well as hallucinations and delusions.  The examining 
physician diagnosed chronic PTSD.

VA outpatient treatment records dated from June 2003 to March 
2004 revealed that the Veteran frequently did not show for 
appointments (i.e., he missed a mental health outpatient 
consultation in September 2003).  A February 2004 VA mental 
health clinic record indicated that the Veteran was seen for 
gruesome nightmares about Vietnam.  Noted symptoms included: 
depression, nervousness, sleep problems, energy problems, 
anger control, relationship problems, and intrusive thoughts 
and visions.  Two years of private treatment for depression 
were noted.  The Veteran sought isolation and admitted to 
bouts of anger, including the physical abuse of his wife.  
While in Vietnam the Veteran reported receiving hostile 
incoming fire and said that he experienced combat-related 
trauma.  The examiner diagnosed moderate major depressive 
disorder and rule out PTSD.  

During his RO hearing in June 2004, the Veteran testified 
that he was about to begin VA treatment for his PTSD within 
several days (see transcript at p. 15).

The Veteran claims service connection for PTSD as a result of 
service while in the Republic of Vietnam.  Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the evidence 
is at an approximate balance and the appeal will be allowed.

As noted above, service connection for PTSD requires medical 
evidence establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  Cohen v. Brown, 10 Vet. App. 128 (1997).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the Veteran engaged in "combat 
with the enemy" as established by official records.  If VA 
determines that the Veteran engaged in combat with the enemy 
and an alleged stressor is combat-related, then the Veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required providing that such 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, or 
hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

For stressors unrelated to combat, credible supporting 
evidence is necessary in order to grant service connection.  
"Credible supporting evidence" of a noncombat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  The Court has held that the 
regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a noncombat 
stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Therefore, the Veteran's lay testimony is insufficient, 
standing alone, to establish service connection.  Cohen, 10 
Vet. App. at 147 (citing Moreau, 9 Vet. App. at 395).

In this case, the record does not confirm the Veteran's 
participation in combat during either of his tours of duty in 
Vietnam.  His Form DD 214 illustrates that the Veteran was 
not the recipient of any combat-related awards or 
decorations, though he received numerous campaign medals from 
his Vietnam service.  In his PTSD questionnaire and during 
his RO hearing, the Veteran advanced several possible 
stressors, including the molestation of his young daughter 
when he was stationed in Germany in 1975.  In its July 2008 
remand, the Board requested further development of these 
alleged stressors.  

In December 2008, the U.S. Army and Joint Services Records 
Research Center (JSRRC) (formerly the Department of the Army 
Center for Unit Records Research (CURR)) confirmed one of the 
Veteran's Vietnam-era stressors.  JSRRC reported that 
Operational Reports and Lessons Learned documented that the 
Veteran's unit of the 20th Engineering Battalion was working 
on a dry span bridge in support of a convoy movement near Nha 
Trang on August 16, 1966 and that while enroute to the bridge 
site, the Platoon Task Force was ambushed.  This incident 
resulted in one U.S. soldier killed in action and two 
soldiers wounded in action.  

In other words, the response confirms the Veteran's reported 
stressor of sniper fire "North of Na Trang in the latter 
part of 1966 with the 20th Engineering Battalion one morning 
in a convoy going out."  While it did not specify that the 
Veteran was actually present, the Court has noted that unit 
logs indicating that the Veteran was stationed with a unit 
that was present while such attacks occurred suggested that 
he was in fact exposed to the attacks.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  While the molestation of 
his daughter in Germany, and other alleged stressors while in 
Vietnam, have not been verified, the JSRRC report has 
sufficiently verified the sniper fire stressor and this 
element to establish service connection for PTSD has now been 
met.

The remaining question, therefore, is whether there is a 
current diagnosis of PTSD consistent with the DSM-IV 
criteria.  The diagnostic criteria set forth in The American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders, (4th ed. 1994) (DSM-IV) for mental 
disorders have been adopted by VA.  38 C.F.R. § 4.125.  

Having independently reviewed the record, the Board is 
satisfied that the record does in fact contain a DSM-IV PTSD 
diagnosis made by a qualified professional.  Complicating 
this matter is the fact that the June 2003 VA mental 
examination preceded the confirmation of a verified stressor.  
However, the June 2003 VA examining physician diagnosed the 
Veteran with chronic PTSD based on the Veteran's Vietnam 
experiences, including the one stressor that was verified.  
Information in the claims file suggests that a new VA mental 
examination was scheduled for September 2009, but that the 
Veteran failed to appear.  The Board notes that other 
information found in the claims file about this planned VA 
examination is confusing.  The copy of a notice a VA facility 
sent to the Veteran requesting that he appear for a new VA 
examination is not dated and it is not clear which VA 
hospital or facility sent the notice.  In addition, 
correspondence sent to the Veteran in June 2009 from the AMC 
disclosing that he would be scheduled for a new examination 
was not sent to his current address.  Moreover, other 
information in the claims file shows that two PTSD VA 
examinations were scheduled in the summer of 2009, both were 
cancelled, and one was cancelled in August 2009 because the 
Veteran failed to appear at that time.

There can be no doubt that further medical inquiry could be 
undertaken with a view towards additional development of the 
claim.  However, the Board finds that the June 2003 VA 
examiner's diagnosis of chronic PTSD is sufficient to comply 
with the DSM-IV protocol because that exam diagnosis was 
based on the Veteran's experiences in Vietnam.  The examiner 
diagnosed PTSD and the report noted a history of nightmares 
and other symptoms, reported by the Veteran, that is 
consistent with the diagnosis of PTSD along with a negative 
impact on the Veteran's everyday social functioning and 
quality of life.  Therefore, the Veteran has a medical 
opinion linking diagnosed PTSD to service and his verified 
stressor.  In addition, the Board notes that the June 2003 
diagnosis is buttressed by earlier private medical records in 
2002 and 2003 which revealed that the Veteran's private 
physicians found evidence of PTSD, including "possible PTSD 
(war)."  

Under the law, where there exists "an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
Veteran shall prevail upon the issue.  Ashley v. Brown, 6 
Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. 
App. 204, 206-207 (1994).  Thus, giving the Veteran the 
benefit of the doubt as the law requires, the Board finds 
there is credible supporting evidence of the Veteran's DSM-IV 
PTSD diagnosis.

As the June 2003 VA examination provides the necessary nexus 
between the diagnosed PTSD and the Veteran's verified 
stressor, the Board finds that the Veteran has provided 
evidence of all three elements required for a grant of 
service connection for PTSD and the claim for service 
connection for PTSD is granted.


ORDER

Service connection for PTSD is granted, subject to the laws 
and regulations governing monetary awards.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


